DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not disclose, cache content in one or more cache servers, the content obtained from content origins served by the edge server; receive address requests from end user devices for network address; for an address request of the address requests, identify a network performance profile to an end user device based on a user Internet Service Provider through which the end user device connects to the edge server, the network performance profile includes Internet Service Provider and transfer performance data; identify a network address based on the transfer performance data of the network performance profile identified for the end user device; reply to the address request with the network address identified for the end user device; receive content requests at the network addresses sent to the end user devices; and respond to the content requests with the content, in light of other features described in independent claims 1, 10, and 13.
Carney et al. (US 2014/0149601 A1) discloses a proxy server is configured to accelerate hosting by caching the routing table and web content for the website; one or more edge servers comprises a caching proxy server that caches the content of a website; receive a request to resolve a domain name and to retrieve content for a website; determine geographic region for client by performing an IP address geolocation on an IP address for any of the client, an ISP for the client, or one or more other DNS server computer; this geolocation comprises identification of the geographic location of the client, the client’s ISP or the other DNS server computers and associate this geographic location with an IP address, MAC address, image metadata by automatically looking up the IP address within a geolocation database that contains the IP address data used in firewalls, ad servers, routing, mail systems, web sites, 
Ayers et al. (US 7,555,542 B1) discloses monitor and collect costs/latency associated with client’s request to the content server; a client sends a request to a domain name system (DNS) server; obtain one or more cost measurements for a client using a particular DNS server and then treats all clients using that same DNS server as if the costs are equivalent; the cost data is used to determine which content server will be selected in response to requests for content; select a content server by using the cost data; the DNS server sends the IP address of content server to client.  Ayers does not explicitly disclose cache content in one or more cache servers, the content obtained from content origins served by the edge server; for an address request of the address requests, identify a network performance profile to an end user device based on a user Internet Service Provider through which the end user device connects to the edge server, the network performance profile includes Internet Service Provider and transfer performance data; identify a network address based on the transfer performance data of the network performance profile identified for the end user device.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAYLEE J HUANG whose telephone number is (571)272-0080.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on 571-272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Kaylee Huang
04/10/2021
/KAYLEE J HUANG/Examiner, Art Unit 2447